DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0219276) in view of Lee (US 2017/0061521) and Morse (US 2014/0252091).
	As to claim 1, Wang teaches a method of storing food in an artificial intelligent refrigerator, the method comprising:
	obtaining an image of a storage chamber through a camera 107 installed in the storage chamber of the refrigerator (Fig. 2: step 201; paragraph 33);
	transmitting the obtained image to a server (Fig. 2: step 202; paragraph 34);
	receiving a recognition result of food newly stored in the storage chamber through AI image processing in the server from the server (Fig. 2: steps 203-206; paragraphs 35-38); and
	displaying a notifying information related to the food in a display unit of the refrigerator based on the received result (paragraph 38).
	Wang does not explicitly teach that the displaying of notifying information comprises: extracting search data comprising a name, a production date, and a manufacturer of the food from the image transmitted to the server and receiving a search result of an accident history related to food safety based on the extracted data from the server; and generating, when the accident history exists, the notifying information comprising accident contents and an image related to the food based on the found accident history.
	However, Lee teaches that it is known to extract a name, production date, and manufacturer of food from an acquired image of an interior of a refrigerator (paragraph 79). Additionally, Morse teaches that it is known to receive a search result of a product recall and/or safety alert and generate a notification comprising contents of the alert/recall (paragraphs 49-50 and 62). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to extract a name, production date, and manufacturer of the food from the image, receive a search result of an accident history related to food safety based on the extracted data from the server, and generate a notification when an accident history exists in the manner as claimed and taught by Lee and Morse because it would assist in preventing the user from consuming tainted food.
	As to claim 7, Wang discloses the refrigerator comprising a plurality of shelves 106 partitioning the storage chamber into a plurality of storage compartments, wherein a cameras 107 are separately installed in each of the plurality of storage compartments (Fig. 1), and the storage image is an image obtained when the cameras 107 photograph each of the plurality of storage compartments (paragraphs 18-19).
	As to claims 10 and 16, Wang teaches most of the limitations of the claims as discussed above, and also includes a processor and memory as claimed (paragraphs 34 and 41).

Claims 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Morse as applied above, and further in view of Itohara (JP 2016 061556) and Logan (US 2006/0237427).
	As to claims 2 and 11, Wang does not explicitly teach the image comprising a first image obtained at an opening time of a door of the refrigerator and a second image obtained at a closing time of the odor of the refrigerator after the first image is obtained. However, Itohara teaches that it is known to obtain an image at both an opening time and closing time of a refrigerator door (see English abstract). Furthermore, Logan teaches that by comparing an image taken when a storage compartment door is opened with an image taken when the door is subsequently closed it can be determined whether stored items are moved, removed, or added (paragraph 36). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to obtain first and second images and opening and closing of the refrigerator door as taught by Itohara and Logan because it would allow for the system to update information on which goods are actually stored in the refrigerator.
	As to claims 4 and 13, Wang, as modified with Logan and discussed above, includes obtaining a new image and comparing the new image with a previously obtained image to determine which food is still being stored in the refrigerator (Logan, paragraph 36). As such the modified apparatus displays the notification when the food is still being stored in the refrigerator.

Claims 5-6, 8-9, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Morse as applied above, and further in view of Kim (US 2013/0067375)
	As to claims 5 and 14, Wang does not explicitly teach the notification information including a message guiding a storage method of the food. However, Kim teaches displaying a notification information including a message guiding a user as to which compartment should be utilized to store various types of foodstuffs in a refrigerator (Fig. 58; paragraph 658). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to include a message guiding a storage method of the food as taught by Kim to ensure that foodstuffs are stored properly in the refrigerator.
	As to claims 6 and 15, Kim teaches a text at 2350 describing the storage method of the food and an image 2020 related to the text (Fig. 58). 
	As to claims 8 and 17, Wang does not explicitly teach displaying a recipe as claimed. However, Kim teaches displaying a recipe for an identified food item that may expire soon (paragraphs 109 and 122). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to include displaying a recipe as claimed and taught by Kim to prevent food waste by providing the user with apt notification to prepare food before it expires.
	As to claims 9 and 18, Kim teaches displaying text that describes the recipe and displaying images related to the text (Fig. 45).

Response to Arguments
Applicant's arguments, see page 7, filed 6/13/2022 with respect to the objection to Fig. 12 have been fully considered and are persuasive. Said objection has been withdrawn.
Applicant’s arguments, see pages 7-8, filed with respect to the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said rejections have been withdrawn.
Applicant's arguments, see pages 8-11, filed with respect to the rejections in view of the Wang, Lee, and Morse references have been fully considered but they are not persuasive. The applicant argues that the combination of references does not teach or suggest receiving an accident history related to food safety and displaying an image related to the food based on the found accident history. The examiner respectfully disagrees. Morse teaches imaging of an incoming food item with a scanning device 304 that is combination with an imaging device (paragraph 47), storing data related to the imaged food that includes food recalls drawn on FDA safety notices (paragraph 49) and displaying an image that includes a safety alert (paragraphs 50 and 62). Therefore it is maintained that the Morse teaches receiving an accident history related to food safety and displaying an image related to the food based on the found accident history.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763